Citation Nr: 0943506	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-37 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1985 to April 
1988 and from January 1991 to June 1991.  The Veteran also 
had reserve service with the National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied service connection for myofascial 
pain syndrome of the shoulders.  The RO in Detroit, Michigan 
currently holds jurisdiction over the claim.

In September 2009, the Veteran appeared and testified at a 
Travel Board hearing.  A transcript from this hearing is of 
record.  At the hearing, the Veteran waived the Board from 
obtaining her Social Security Administration (SSA) records 
due to lack of relevance.


FINDINGS OF FACT

1.  An unappealed RO rating decision in June 1999 denied a 
claim of service connection for bilateral shoulder disability 
on the basis that a chronic disability was not incurred 
during active service.

2.  Additional evidence added to the record since the RO's 
June 1999 rating decision is new and material as it includes 
lay and medical evidence suggesting the onset of bilateral 
shoulder disability during active service.

3.  Bilateral shoulder disability, diagnosed as bilateral 
rotator cuff tendonitis and scapulocostal syndrome, first 
manifested during active service.



CONCLUSIONS OF LAW

1.  The June 1999 RO rating decision, which denied a claim of 
service connection for bilateral shoulder disability, is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1998).

2.  New and material evidence has been received to reopen the 
claim of service connection for bilateral shoulder 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  Service connection for bilateral shoulder disability, 
diagnosed as bilateral rotator cuff tendonitis and 
scapulocostal syndrome, is warranted.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service-connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a June 1999 rating decision, the RO denied a claim for 
entitlement to service connection for a bilateral shoulder 
disability on the basis that a chronic disability was not 
incurred during active service.  The relevant evidence of 
record at the time of the decision consisted of the Veteran's 
service treatment records (STRs); DD-214 and 215; Bay Medical 
Center records from January 1992 to June 1993; letter from 
Dr. R.R.Z. dated in November 1993; statement from the Veteran 
dated in November 1998;  statement from the Veteran's mother 
dated in July 1998; medical records from Wyandotte Hospital 
dated from May 1993 to September 1994; medical records from 
Oakwood United Hospital dated in November 1993; Huzel 
Hospital records dated from July 1995 to August 1995; VAMC 
Saginaw records dated from September 1991 to May 1995, 
physical therapy consultation records dated in February 1998; 
Fifth Medical Group records dated from March 1998 to 
September 1998; a Radiologic Report dated in December 1998; 
and a General VA examination dated in December 1998.  The 
Veteran was notified of the decision in June 1999.  She did 
not file an appeal however, and the June 1999 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In April 2007, the Veteran submitted an application to reopen 
her claim.  The newly submitted non-duplicative evidence 
includes a March 2007 physiatry consultation which diagnosed 
bilateral rotator cuff tendinitis and scapulocostal syndrome, 
providing a chronic diagnosis.  In addition, this physician 
related the current diagnosis to having an onset during 
service.  Therefore, as there is evidence of a current 
disability and a positive nexus opinion, the evidence is 
considered to be new and material.

In conclusion, the Board finds that the evidence received 
since the June 1999 rating decision is new and material, and 
the claim of entitlement to service connection for a 
bilateral shoulder disability is reopened for review on the 
merits.

The merits of this case may be briefly summarized.  The 
Veteran's STRs for her periods of active duty from July 1985 
to April 1988, and from January 1991 to June 1991, do not 
reflect a diagnosis of bilateral shoulder disability.  The 
Veteran was provided a separation examination in March 1991, 
wherein she did not report bilateral shoulder symptoms and no 
disability was found.  She was separated from service in June 
1991. 

Of significant importance to this case, the Veteran presented 
to VA in September 1991 reporting the onset of bilateral 
shoulder pain in June 1991, following her return from Saudi 
Arabia during the Persian Gulf.  She was diagnosed with 
shoulder pain, and prescribed Motrin.

Overall, the Board finds that the September 1991 VA treatment 
record provides strong probative evidence in support of the 
Veteran's allegation of the onset of bilateral shoulder pain 
during her second period of active service.  First, the Board 
observes that the Veteran reported bilateral shoulder pain 
within 3 months after her service which is contemporaneous in 
time to her separation from service.  Notably, she reported 
the onset of bilateral shoulder pain after her March 1991 
separation examination.  Second, the Veteran's statement 
bears the indicia of reliability as it was made in the 
context of an examination with her physician for seeking 
appropriate treatment, and the statement was made more than 7 
years before filing a service connection claim.  Third, the 
Board finds no basis of record to impeach the Veteran's 
testimony of the onset of bilateral shoulder pain during 
service.

The Board next notes that the Veteran's subsequent clinical 
evaluations reflect some disagreement over the appropriate 
diagnosis of her bilateral shoulder disability, to include 
tendonitis, myofascial pain syndrome, rotator cuff 
impingement and fibromyalgia.  She underwent magnetic 
resonance imaging (MRI) scans, to include an MRI under the 
highest powered magnets available.  In 2007, the Veteran's 
private physicians concluded that the Veteran manifested 
chronic bilateral shoulder pain since 1991 due to bilateral 
rotator cuff tendonitis and scapulocostal syndrome.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

As noted above, a lay person is competent to report 
continuity of symptomatology such as bilateral shoulder pain.  
Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  For the 
reasons expressed above, the Board finds that the Veteran's 
report of the onset of bilateral shoulder pain during active 
service is credible.

Based upon the accepted lay history, the Veteran's private 
physicians have concluded that the Veteran manifests chronic 
bilateral shoulder pain since service due to bilateral 
rotator cuff tendonitis and scapulocostal syndrome.  See 
Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) 
(examiner opinion based on accurate lay history deemed 
competent medical evidence in support of the claim); Kowalski 
v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a 
medical opinion cannot be disregarded solely on the rationale 
that the medical opinion was based on history given by the 
veteran).  

Based upon the above, the Board resolves reasonable doubt in 
favor of the Veteran and grants her appeal.  38 U.S.C.A. 
§ 5107(b).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
case, the Board is granting in full the benefits sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.





ORDER

Service connection for bilateral shoulder disability, 
diagnosed as bilateral rotator cuff tendonitis and 
scapulocostal syndrome, is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


